This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                        Devon J. FLOYD
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100172

                        _________________________

                        Decided: 16 February 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                      Andrea C. Goode (arraignment)
                          Derek A. Poteet (trial)

 Sentence adjudged 4 March 2021 by a general court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, forfeiture of all pay and allowances, confinement for 6 months,
 and a bad-conduct discharge.

                             For Appellant:
             Lieutenant Christopher B. Dempsey, JAGC, USN
                  United States v. Floyd, NMCCA No. 202100172
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2